       Case 3:20-cv-01476-GTS-ML Document 10 Filed 05/12/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

JAMES C. SITTS,

                              Plaintiff,
                                                              3:20-CV-1476
v.                                                            (GTS/ML)

NEW YORK STATE; JEREMY HICKS, State Trooper
Investigator; BRIAN MACKEY, State Trooper
Investigator; SARA STEDMAN, State Trooper
Investigator; and JOHN MUEHL, Otsego County
Dist. Attorney,

                        Defendants.
_____________________________________________

APPEARANCES:

JAMES C. SITTS
  Plaintiff, Pro Se
Otsego County Correctional Facility
172 County Highway 33W
Cooperstown, New York 13326

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by James C. Sitts

(“Plaintiff”) against New York State, three State Trooper Investigators, and Otsego County

District Attorney John Muehl (“Defendants”) alleging civil rights violations pursuant to 42

U.S.C. § 1983, is United States Magistrate Judge Miroslav Lovric’s Report-Recommendation

recommending that certain of Plaintiff’s claims be dismissed with prejudice and that the

remainder of those claims be dismissed without prejudice and with leave to replead. (Dkt. No.

7.) Plaintiff has not filed an objection to the Report-Recommendation, and the deadline by

which to do so has expired. (See generally Docket Sheet.)
       Case 3:20-cv-01476-GTS-ML Document 10 Filed 05/12/21 Page 2 of 3




       After carefully reviewing the relevant papers herein, including Magistrate Judge Lovric’s

thorough Report-Recommendation, the Court can find no clear-error in the Report-

Recommendation.1 Magistrate Judge Lovric has employed the proper standards, accurately

recited the facts, and reasonably applied the law to those facts. As a result, the Report-

Recommendation is accepted and adopted in its entirety for the reasons set forth therein.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Lovric’s Report-Recommendation (Dkt. No.7) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that the following claims asserted in Plaintiff’s Complaint (Dkt. No. 1) are

DISMISSED with prejudice and without leave to replead:

               (1) Plaintiff’s claims against Defendant New York State;

               (2) Plaintiff’s claims against Defendant Otsego County District Attorney Muehl;

               (3) Plaintiff’s claims against Defendant State Trooper Investigators Hicks,

               Mackey and Stedman in their official capacities; and

               (4) Plaintiff’s claims against Defendants Hicks, Mackey and Stedman in their

               individual capacities for perjury on the grand jury or suborning perjury; and it is

               further



       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only satisfy
itself that there is no clear error on the face of the record in order to accept the recommendation.”
Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)
(Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge’s] report to which
no specific objection is made, so long as those sections are not facially erroneous.”) (internal
quotation marks omitted).

                                                 2
        Case 3:20-cv-01476-GTS-ML Document 10 Filed 05/12/21 Page 3 of 3




        ORDERED that the remaining claims asserted in Plaintiff’s Complaint (Dkt. No. 1)–i.e.,

Plaintiff’s claims against Defendants Hicks, Mackey and Stedman in their individual capacities

for malicious prosecution, violation of the Due Process Clause, and violation of the Equal

Protection Clause–shall be DISMISSED with prejudice and without further Order of this Court

UNLESS, within THIRTY (30) DAYS of the date of this Decision and Order, Plaintiff files an

Amended Complaint that cures the pleading defects identified in the Report-Recommendation;

and it is further

        ORDERED that, should Plaintiff file a timely Amended Complaint, it shall be referred to

Magistrate Judge Lovric for his review.

Dated: May 12, 2021
       Syracuse, New York




                                                3
